DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 5/20/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hasan et al.(EP 3388224A1).
Hasan et al. discloses a method of making a composite part by wrapping two rigid bladders in uncured composite, placing them together, wrapping the combination in composite, curing the composite in a mold and removing the bladders.([0058]-[0063]; Figures 8-10)
Regarding claim 2, the part is removed from the mold.(Figure 8)
Regarding claim 4, the entire mold is heated and thus the bladders would also be heated.  Pressure is applied to the interior of the bladders during curing.[0051]
Regarding claim 5, the bladders are removed while they are elastic.[0032]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. as applied to claim 1 above and further in view of Kia et al.(US Publication 2010/0127427)
Hasan et al. does not disclose how the bladders are formed to their desired shape other than that they are elastic at higher temperatures and shaped then.  Kia et al. discloses that shape memory bladders are formed to their initial shape by placing them in a mold, heating them, and applying intimal pressure to force them against the mold surface and then cooling them to set the shape.[0031]-[0032])  It would have been obvious to one of ordinary skill in the art at the time of filing to shape the bladders of Hasan et al. in the same manner as Kia using a mold, heat, and pressure, since this appears to be how shape memory bladders are made to shape.([0031]-[0032])
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing to form the bladder to the shape used in the composite forming process after forming the composite since the bladders are intended to be reusable and would therefore need to be reshaped to their desired shape.
Regarding claims 10 and 12, while Hasan et al. does not disclose wrapping each bladder or the combination of bladders in a composite laminate, it does wrap them in a composite.[0030]  It is well-known and conventional in the composites arts to use a plurality of layers when making a composite.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a laminate made of layers of composite since it is extremely well-known and conventional to use multiple layers of composite when making a part.
Regarding claim 11, Hasan et al. discloses joining the composite on adjacent bladder together.(Figure 10)
Regarding claim 12, Hasan et al. shows the combined bladders are wrapped.(Figure 10)
 Regarding claim 14, the entire mold is heated and thus the bladders would also be heated.  Pressure is applied to the interior of the bladders during curing  which are in the elastic state at that time.[0051]
Regarding claim 16, each bladder and therefore each composite laminate define a compartment of an uncured part.  It would have been obvious to one of ordinary skill in the art at the time of filing to reuse the bladders and make the same part since that is the purpose of having reusable bladders and thus the composite laminates would define parts of a second part.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest forming the bladders with a support surface having a protrusion extending away from the internal support surface while the bladder is in the rigid state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746